Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 05/26/2021.  Claims 1-23 are currently pending.
The IDS statement filed 04/07/2021 has been considered. An initialed copy accompanies this action.
Applicant's timely election with traverse of Group I, claims 1-19 and 23, in the reply filed on 05/26/2021 is acknowledged.  However, upon close consideration of the claims and search/consideration of the prior art, the restriction requirement between Groups I and II set forth in the Office action mailed 04/07/2021 is hereby withdrawn, and claims 1-23 will be examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 19 recites the limitation “wherein the medium (A) is selected from the group of soil comprising minerals, …” which is an improper alternative/Markush limitation that renders the claim indefinite because the recitation of “comprising” indicates the group is elected from an open list of alternatives.  It is unclear what other alternatives are intended to be encompassed by the open-ended language of the claims.  A Markush grouping is a closed group of alternatives where the selection is made from a group "consisting of" rather than "comprising" or "including" the alternative members.  Also in claim 19, although it is understood soil is known to comprise air in voids within it, it is unclear how the recited “gas” species itself constitutes soil as claimed. 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 20-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites the limitation “n is 0 to 5” which fails to further limit or include all the subject matter/limitations of its parent claim, claim 1, since claim 1 recites “n is from 1 to 40”.  The inclusion of zero as the lower bound end point of the range of n in claim 3 extends the metes and bounds of “n” beyond that of the parent claim. 
Claim 20 is directed to a “method of treating a medium (A)” comprising a step of “applying the water retaining composition as defined in claim 1 to the medium (A)”.  The claim draws dependency to the water retaining composition of claim 1.  This places the claim in improper dependent for failing to further limit the subject matter or include all the limitations of its parent claim since claim 1 is drawn to a “treated medium” not a merely a “water retaining composition”.  Claims 21 and 22 are also rejected as being in improper dependent form for failing to further limit or include all the limitations/subject matter for their dependency on claim 20.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 6-8, and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Templeton (US 5,867,937, an IDS reference and Y reference on Form PCT 210) in view of Maile et al. (US 7,021,864, hereinafter Maile).
As to claim 1, Templeton teaches a treated medium for plant growth (peat moss used for plant growth, title and abstract) comprising a water retaining composition (composition for increasing water holding capacity of the peat/horticultural media, col. 3 lines 5-10).  The composition comprises a mixture of surfactants and water (col. 2 lines 25-45 and col. 3 lines 25-30) where one of the surfactants is an alcohol alkoxylate meeting the claimed structure where R is within a C4-C16 aliphatic carbon chain, m is 0, y is 8-16, n is 4-12, and z is 0 (see Formula III in col. 3 lines 40-45), and two of the other surfactants are copolymers of ethylene oxide and propylene oxide surfactant (see Formula I and/or II in col. 3 lines 30-40).  These teachings of Templeton read on the instantly claimed medium (A), and water retaining composition (B) comprising alcohol alkoxylate (1), water (2) and surfactant (3).  Templeton further teaches the surfactant(s) must have a binding property (col. 2 lines 29-31), i.e., the composition also functions as a binding composition. 
Templeton fails to teach the composition further comprises a humectant.
However, Maile teaches a soil binding and stabilization composition (abstract).  Maile teaches it is typical for binding compositions to include additional components as desired in order to yield compositions having desired properties such as the addition of a humectant, e.g., propylene glycol and/or glycerol (glycerin).  See col. 9 lines 8-18).  A humectant is a hygroscopic substance for retaining or preserving moisture.  In other words, Maile teaches humectants are typical additives for binding compositions in order to retain or preserve moisture in the composition.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a humectant as taught by Maile as a further component in the composition of Templeton in order to obtain a plant growth composition having a desired and/or an improved binding and water retaining functionality.  
As to claims 2 and 17, the above combination of Templeton in view of Maile meets the instantly claimed limitations that the treated medium consists of the medium (A) and water retaining composition (B) and the water retaining composition (B) consist of the alcohol alkoxylate, water, surfactant, and humectant since all necessary components of Templeton and the provided humectant component of Maile are within the meanings/scope of the recited medium (A) and water retaining composition (B) components. 
As to claim 6, Templeton in view of Maile teaches a composition for increasing water holding capacity of peat/horticultural media with an additional humectant to additionally bind the horticultural media and retain/preserve moisture in the composition, as described above.  Although Templeton in view of Maile fails to explicitly teach or quantify the water retention in grams of water per 100 grams of treated medium compared to a medium free of the water retaining composition, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the presence of presence of additional properties such as a water retention of 100 to 400 grams per 100 grams of treated medium would naturally flow from the disclosed composition of Templeton in view of Maile because the references teach the same composition comprising the same components and property/functional composition as that instantly claimed, e.g., treated peat moss/horticultural media comprising an alcohol alkoxylate, surfactant(s), water, and humectant having an increased water retaining/holding capacity of peat/horticultural media.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
As to claims 7, 8, 10, 11, 13-16, and 18, regarding the various amounts/range of alcohol alkoxylate, surfactant, water, and humectant relative to the water retaining composition (B) and total amount of the water retaining composition relative to the treated medium, although the references fail to explicitly teach anticipatory ranges/amounts of the components and applied composition, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to vary and optimize the relative amount of each component and applied composition in order to tailor and obtain sufficient water holding capacity and retaining ability of the final peat/horticultural media and composition itself.  Note Templeton teaches providing an appropriate amount of the surfactants in order to obtain the effect (col. 3 lines 25-28), and Maile teaches providing the humectant(s) as desired to yield the desired property(ies) resulting therefrom (col. 9 lines 8-18).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 12, Templeton in view of Maile teaches the humectant is propylene glycol and/or glycerol, as described above.
As to claim 19, Templeton teaches the medium (A) is a soil, e.g., organic peat (peat moss), as described above. 
As to claim 20, Templeton in view of Maile teaches a method of treating a medium (A), i.e., a method of making the treated medium, comprising applying the water retaining composition to the medium (A) to form the treated medium (Templeton teaches providing an appropriate amount of the surfactants to the peat/horticultural media in order to increase the water holding capacity thereof, col. 3 lines 25-28, and, as described above, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a humectant as taught by Maile as a further component in the composition of Templeton in order to obtain a plant growth composition having a desired and/or an improved binding and water retaining functionality, Maile, col. 9 lines 8-18).
As to claim 21, Templeton in view of Maile teaches/meets the claimed limitation regarding the threated medium has a water retention of 100 to 400 grams per 100 grams of treated medium.  See the rejection of claim 6, above. 
As to claim 22, Templeton meets the claimed steps of applying water to the treated medium, drying the treated medium to at least 30 wt.% water (construed as meaning dried to 30 wt.% or less since the claimed range and term “at least” is relative to the “drying” step), and reapplying water.  Templeton teaches prepared formulations (containing water, i.e., applied water) are mixed with a sufficient quantity of peat moss, i.e., treated medium, are dried to 12-15% moisture content, and are then rehydrated in subsequent testing (col. 10 lines 21-55).  Alternatively, a person of ordinary skill in the art would recognize the claimed limitations are implicit from a skilled artisan or an end-use consumer using the treated medium since the treated medium is a soilless plant growth mixture.  Although the treated peat/horticultural media taught by Templeton and Templeton in view of Maile holds and retains water relative to media lacking such treatment, plants intended for growth therein consume water and/or water can evaporate from the media to the environment during plant growth, i.e., the treated medium dries, and would still require re-watering by the skilled artisan and end-use consumer throughout the growth and life of the plant.  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Templeton (US 5,867,937, an IDS reference and Y reference on Form PCT 210) in view of Maile et al. (US 7,021,864, hereinafter Maile) as applied to claims 1, 2, 6-8, and 10-22 above, and further in view of Palmer et al. (US 9,487,698, hereinafter Palmer).
Templeton in view of Maile teaches a treated, water holding/retaining horticultural media, e.g., peat moss, comprising a mixture of alcohol alkoxylate, surfactant(s), humectant(s), and water, as described above.  
Templeton further teaches the premise of the invention is relieving the hydrophobicity of the peat/horticultural media (abstract).  
The cited alcohol alkoxylate (ethoxylated, propoxylated alcohol of Formula III) taught by Templeton fails to expressly meet the claimed variables of m, n, y, and z of claims 3-5.  
However, Palmer teaches improving the water transport characteristics, e.g., wetting, of hydrophobic surfaces and hydrophobic soils for plant growth (abstract and col. 1 lines 14-46) by providing an effective amount of a compound of the formula: 

    PNG
    media_image1.png
    80
    511
    media_image1.png
    Greyscale

where R and R' are independently, among others, H and C1-24 alkyl; x is 1-300, y is 0-200, and z is 0-200; preferably x is 10-100, y is 0-50, and z is 0-50; and more preferably x is 10-30, y is 0-10, and z is 0-10 (col. 6 line 11 to col. 7 line 32).  This compound overlaps the scope of the claimed alcohol alkoxylate and all variables of claims 3 to 5 via the disclosed identity/ranges of the R/R’ radicals and x and y ranges.  Notably, each of the instant claims require one EO block and one PO block each of various lengths (claim 3 requires an EO block of 10 to 20 moles and a PO block of 10 to 20 moles; claim 4 requires a PO block of 2 to 8 moles and an EO block of 1 to 5 moles; claim 5 requires an EO block of 10 to 20 moles and a PO block of 30 to 40 moles), and any other additional EO or PO block(s) in the instant claims are optional.  Note the disclosed z can be zero rendering the AO block optional, meaning the compound is an EO-PO block compound.  Either end of the disclosed compound (the disclosed R and R’ radicals) can be H or an alkyl group and a person skilled in the art would readily understand the R and R’ radicals are linked to the respective EO and PO moieties via oxygen atoms, meaning the compound is an alcohol alkoxylate where one end is terminated by a carbon chain corresponding to the claimed R group and the other end is terminated by an OH group.  
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to further provide the compound taught by Palmer in the composition of Templeton in view of Maile, or even substitute the compound taught by Palmer in place of the alcohol alkoxylate in the composition of Templeton in view of Maile, in order to further tailor or improve the wetting ability of the composition for reducing the hydrophobicity of a horticultural media. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Templeton (US 5,867,937, an IDS reference and Y reference on Form PCT 210) in view of Maile et al. (US 7,021,864, hereinafter Maile) as applied to claims 1, 2, 6-8, and 10-22 above, and further in view of Handa et al. (JP 06030654 A, an IDS reference and Y reference on Form PCT 210, hereinafter Handa).  Applicant has previously provided an English language machine translation of Handa in the copy of the reference of record in the instant application’s file wrapper.  
Templeton in view of Maile teaches a treated, water holding/retaining horticultural media, e.g., peat moss, comprising a mixture of alcohol alkoxylate, surfactant(s), humectant(s), and water, as described above.  
Templeton further teaches the premise of the invention is relieving, i.e., lowering, the hydrophobicity of the peat/horticultural media (abstract).  
Templeton in view of Maile fails to teach the surfactant is a dioctylsulfosuccinate. 
However, Handa teaches treating/providing a dialkylsulfosuccinate, e.g., sodium dioctylsulfosuccinate, to a soil conditioning material, e.g., peat, lowers the water repellency of the material and raises the water retaining capacity thereof (abstract).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to further provide a dioctylsulfosuccinate as taught by Handa in the composition of Templeton in view of Maile, or even substitute the dioctylsulfosuccinate as taught by Handa in place of one of the additional surfactants in the composition of Templeton in view of Maile, in order to further tailor or improve the water retaining capacity and/or reduce the water repellency/hydrophobicity a horticultural media.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Templeton (US 5,867,937, an IDS reference and Y reference on Form PCT 210) in view of Maile et al. (US 7,021,864, hereinafter Maile) and Handa et al. (JP 06030654 A, an IDS reference and Y reference on Form PCT 210, hereinafter Handa).
Templeton teaches a treated peat moss (peat moss used for plant growth, title and abstract) comprising a water retaining composition (composition for increasing water holding capacity of the peat/horticultural media, col. 3 lines 5-10).  The composition comprises a mixture of surfactants and water (col. 2 lines 25-45 and col. 3 lines 25-30) where one of the surfactants is an alcohol alkoxylate meeting the claimed structure where R is within a C4-C16 aliphatic carbon chain, m is 0, y is 8-16, n is 4-12, and z is 0 (see Formula III in col. 3 lines 40-45).  These teachings of Templeton read on the instantly claimed peat moss (A), and water retaining composition (B) comprising alcohol alkoxylate (1) and water (2).  Templeton further teaches the surfactant(s) must have a binding property (col. 2 lines 29-31), i.e., the composition also functions as a binding composition.  Templeton further teaches the premise of the invention is relieving, i.e., lowering, the hydrophobicity of the peat/horticultural media (abstract).  
Templeton fails to teach the composition further comprises an alkyl sulfosuccinate (3) and a humectant (4).
However, Maile teaches a soil binding and stabilization composition (abstract).  Maile teaches it is typical for binding compositions to include additional components as desired in order to yield compositions having desired properties such as the addition of a humectant, e.g., propylene glycol and/or glycerol (glycerin).  See col. 9 lines 8-18).  A humectant is a hygroscopic substance for retaining or preserving moisture.  In other words, Maile teaches humectants are typical additives for binding compositions in order to retain or preserve moisture in the composition.  
Furthermore, Handa teaches treating/providing a dialkylsulfosuccinate to a soil conditioning material, e.g., peat, lowers the water repellency of the material and raises the water retaining capacity thereof (abstract). 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to 1) provide a humectant as taught by Maile as a further component in the composition of Templeton in order to obtain a plant growth composition having a desired and/or an improved binding and water retaining functionality, and 2) provide an alkylsulfosuccinate as taught by Handa in the composition of Templeton, or even substitute an alkylsulfosuccinate as taught by Handa in place of one of the additional surfactants in the composition of Templeton, in order to further tailor or improve the water retaining capacity and/or reduce the water repellency/hydrophobicity of the peat moss. 
Although the references fail to explicitly teach anticipatory ranges/amounts of the components and applied composition is present in an amount from 0.02 to 0.5 wt.% based upon a total weight of the peat moss, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to vary and optimize the relative amount of each component and applied composition in order to tailor and obtain sufficient water holding capacity and retaining ability of the final peat moss/horticultural media.  Note Templeton teaches providing an appropriate amount of the surfactants in order to obtain the effect (col. 3 lines 25-28), and Maile teaches providing the humectant(s) as desired to yield the desired property(ies) resulting therefrom (col. 9 lines 8-18).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure: 
Erickson et al. (US 2014/0270984, an IDS reference and Y reference on Form PCT 210) teaches increasing the moisture retention in a soil by providing an effective amount of a humectant (abstract). 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
June 16, 2021